Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending. 

Applicant’s election of Group I (claims 1-4, 9-11) that read on SEQ ID NO: 9 as the particular angiopoietin 2 (Ang2) binding peptide, and C-terminus as the peptide is fused to the C-terminus of the VEGF receptor-Fc fusion of SEQ ID NO: 5 in the reply filed on August 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 5-8 and 12-15 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-4 and 9-11, drawn to a particular chimeric molecule comprising a) a VEGF receptor-Fc-fusion, and b. a peptide that binds to angiopoietin 2 (Ang2), c) wherein the peptide that binds to Ang2 comprises a sequence having at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% or 100% sequence identity to SEQ ID NO: 1 and d) wherein the chimeric molecule inhibits the binding of VEGF to a VEGF receptor and inhibits binding of Ang2 to an Ang2 receptor, that read on SEQ ID NO: 9 as the particular angiopoietin 2 (Ang2) binding peptide and fused to the C-terminus of the VEGF receptor-Fc fusion of SEQ ID NO: 5, are being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/336,522, filed 05/13/2016, 62/448,998 filed 01/21/2017 and 62/459,046 filed 02/14/2017, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, 62/336,522, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed application 62/336,522 does not disclose a peptide-protein fusion molecule, wherein said peptide is fused to the N-terminal or C-terminal of said protein, optionally with a peptide linker, wherein the peptide has an amino acid sequence with at least 80%, 85%, 90%, 95%, or 100% identity to a peptide selected from the group consisting of SEQ ID NO: 7-12 and wherein said protein has an amino acid sequence of at least 95% identity to that of SEQ ID NO: 5 as set forth in claim 10-11.  Therefore for the purposes of applying prior art, the effective filing date of claims 10-11 is January 21, 2017, the date that the 62/448,998 was filed.  The invention of claims 1-4 and 9 was described in provisional application 62/336,522.  Therefore the effective filing date of claims 1-4 and 9 is May 13, 2016, the date that provional application 62/336,522 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-4 and 9-11 is in fact described in one or more of the previously-filed applications.

Drawings
The drawings filed on January 13, 2020 are acceptable.

Specification
The disclosure is objected because of the following informalities:   
A.  “62/336,552” at page 1, 1st paragraph should have been “62/336,522”. 
B.  The extra spacing for “of 610 nm” at p. 46, para. 137] should be deleted.
C.  The extra spacing for “number thereof is counted” at p. 46, para. [138] should be deleted.
D.  The extra spacing for “using an inverted microscope” at p. 46, para. [139] should be deleted.
E.  Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/593,280, filed May 11, 2017, now U.S. Patent No. 10,654,922.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 1 is objected to because of the following informality:  “a VEGF receptor-Fc-fusion” should have been “a VEGF receptor-Fc-fusion protein”.  
Claim 10 is objected to because of the following informality:  “at 80%” should have been “at least 80%”.   
Claim 11 is objected to because of the following informality:  the preamble of claim 11 is inconsistent with the preamble of claim 10.  Amending claim 11 to recite “The peptide-protein fusion molecule of claim 10…” would obviate this objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the Ang2 binding protein" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.   Amending claim 3 to recite “the Ang binding peptide” would obviate this rejection. 
Claim 4 recites the limitation "the polypeptide" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 4 by deleting “wherein the polypeptide comprising the Ang2 binding peptide fused to the C-terminus of the VEGF-Fc fusion protein,” would obviate this rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses any chimeric molecule comprising: 
a.  any VEGF receptor-Fc fusion; and 
b. any peptide that binds to angiopoietin 2 (Ang2); 
c. wherein the peptide that binds to Ang2 comprises any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 1; and 
d.  wherein the chimeric molecule inhibits the binding of VEGF to any VEGF receptor and inhibits binding of Ang2 to Ang2 receptor. 
Claim 2 encompasses the chimeric molecule of claim 1, wherein the VEGF receptor-Fc fusion comprises any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 5.
Claim 3 encompasses the chimeric molecule of claim 1, wherein the Ang2 binding protein is fused to the C-terminus of the VEGF receptor-Fc fusion. 
Claim 4 encompasses the chimeric molecule of claim 2, wherein the polypeptide comprising the Ang2 binding peptide fused to the C-terminus of the VEGF-Fc fusion protein, wherein the chimeric molecule any sequence having at least at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 6.
Claim 10 encompasses a peptide-protein fusion molecule, wherein said peptide is fused to the N-terminal or C-terminal of said protein, optionally with a peptide linker, wherein the peptide has any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to any peptide selected from the group consisting of SEQ ID NO: 7-12, and wherein said protein has any amino acid sequence of at least 95% identity to that of SEQ ID NO: 5.
Claim 11 encompasses the fusion molecule of claim 10, wherein the fusion molecule forms a homologous dimer, and wherein the dimer binds to both VEGF and Ang 2. 
With respect to number of species, the specification discloses just one chimeric molecule that comprises an Ang-2 binding peptide (SEQ ID NO: 1) linked to a VEGF receptor-Fc fusion protein (VEGF trap of SEQ ID NO: 5) at the C-terminus of the VEGF trap and wherein the chimeric molecule comprises the amino acid sequence of SEQ ID NO: 6, see Example 2.    The VEGF receptor-Fc fusion protein (also known as VEGF trap) is aflibercept, which comprise the amino acid sequence of SEQ ID NO: 5.  Regarding Ang2 binding peptide, the specification discloses peptide 2xCon4(c) is SEQ ID NO: 1, L1-7, L1-10 and L1-15 peptides are SEQ ID NO: 7-9, respectively.  

However, the specification does not describe where and what amino acid within the full length sequence of SEQ ID NO: 1 to be substituted, deleted, added or a combination thereof such that the modified peptide having at least 70%, 75%, 80%, 85%, 90% or 95% to SEQ ID NO: 1 still maintains conformation and binding specifically to angiopoietin-2 (Ang2).  Likewise, specification does not teach which amino acid within the full length sequence of SEQ ID NO: 5 can be substituted, deleted, added or a combination thereof such that the modified peptide having at least 70%, 75%, 80%, 85%, 90% or 95% to SEQ ID NO: 5 or 6 still retains conformation and binding specifically to VEGF alone or both Ang2 and VEGF, respectively. 
The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of chimeric molecule that inhibits the binding of VEGF to VEGF receptor and inhibits binding of Ang2 to Ang2 receptor or peptide-protein fusion molecule dimers that bind to both VEGF and Ang2. 
While method of random mutagenesis is known in the art, the state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of protein.  
For example, the replacement of a single lysine at position 118 of the acidic fibroblast growth factor by a glutamic acid led to a substantial loss of heparin binding, receptor binding, and biological activity of the protein (see Burgess, et al., Journal of Cell Biology, Vol 111, pages 2129-2138, 1990; PTO 892).  
In transforming growth factor alpha, replacement of aspartic acid at position 47 with asparagine, did not affect biological activity while the replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (see Lazar, et al. Molecular and Cellular Biology, Vol 8, pages 1247-1252, 1988; PTO 892).   
A single amino acid substitution in the CDR substitution can disrupt antigen binding as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.  Thus, it is unpredictable which chimeric molecule having at least 30% different (aka 70% identity) to SEQ ID NO: 6 stills inhibits the binding of VEGF to VEGF receptor and inhibits binding of Ang2 to an Ang2 receptor.  The same issue applies to the  “Ang2 binding peptide” of SEQ ID NO: 1, VEGF receptor-Fc-fusion protein of SEQ ID NO: 5 and “peptide-protein fusion molecule”.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Thus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of chimeric molecule comprises a sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 6, the genus of chimeric molecule comprising: a.  any modified VEGF receptor-Fc fusion having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 5; and b. any peptide that binds to angiopoietin 2 (Ang2); c. wherein the peptide that binds to Ang2 comprises any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 1, and peptide-protein fusion protein molecule wherein said peptide is fused to the N-terminal or C-terminal of said protein, optionally with a peptide linker, wherein the peptide has any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to any peptide selected from the group consisting of SEQ ID NO: 7-12, and wherein said protein has any amino acid sequence of at least 95% identity to that of SEQ ID NO: 5. 
Regarding pharmaceutical composition (claim 9), there are no objective evidence of undisclosed chimeric molecule can treat any and all diseases. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a chimeric molecule comprising the amino acid sequence of SEQ ID NO: 6, (2) a chimeric molecule comprising a VEGF receptor-Fc fusion protein of SEQ ID NO: 5; and a peptide that binds to angiopoietin 2 (Ang2), wherein the peptide consisting of the amino acid sequence of SEQ ID NO: 1, (3) a peptide-protein fusion molecule, wherein said peptide is fused to the C-terminal of said protein, optionally with a peptide linker, wherein the peptide is selected from the group consisting of SEQ ID NO: 7-12, and wherein said protein comprises the amino acid sequence of SEQ ID NO: 5, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a chimeric molecule comprising the amino acid sequence of SEQ ID NO: 6, (2) a chimeric molecule comprising a VEGF receptor-Fc fusion protein of SEQ ID NO: 5; and a peptide that binds to angiopoietin 2 (Ang2), wherein the peptide consisting of the amino acid sequence of SEQ ID NO: 1, (3) a peptide-protein fusion molecule, wherein said peptide is fused to the C-terminal of said protein, optionally with a peptide linker, wherein the peptide is selected from the group consisting of SEQ ID NO: 7-12, and wherein said protein comprises the amino acid sequence of SEQ ID NO: 5, does not reasonably provide enablement for the claimed chimeric molecule or peptide-protein fusion molecule as set forth in claims 1-4 and 9-11.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Claim 1 encompasses any chimeric molecule comprising: 
a.  any VEGF receptor-Fc fusion; and 
b. any peptide that binds to angiopoietin 2 (Ang2); 
c. wherein the peptide that binds to Ang2 comprises any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 1; and 
d.  wherein the chimeric molecule inhibits the binding of VEGF to any VEGF receptor and inhibits binding of Ang2 to Ang2 receptor. 
Claim 2 encompasses the chimeric molecule of claim 1, wherein the VEGF receptor-Fc fusion comprises any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 5.
Claim 3 encompasses the chimeric molecule of claim 1, wherein the Ang2 binding protein is fused to the C-terminus of the VEGF receptor-Fc fusion. 
Claim 4 encompasses the chimeric molecule of claim 2, wherein the polypeptide comprising the Ang2 binding peptide fused to the C-terminus of the VEGF-Fc fusion protein, wherein the chimeric molecule any sequence having at least at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 6.
Claim 10 encompasses a peptide-protein fusion molecule, wherein said peptide is fused to the N-terminal or C-terminal of said protein, optionally with a peptide linker, wherein the peptide has any sequence having at least 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to any peptide selected from the group consisting of SEQ ID NO: 7-12, and wherein said protein has any amino acid sequence of at least 95% identity to that of SEQ ID NO: 5.
Claim 11 encompasses the fusion molecule of claim 10, wherein the fusion molecule forms a homologous dimer, and wherein the dimer binds to both VEGF and Ang 2. 
The specification discloses just one chimeric molecule comprising an Ang-2 binding peptide (SEQ ID NO: 1) linked to a VEGF receptor-Fc fusion protein (VEGF trap of SEQ ID NO: 5) at the C-terminus of the VEGF trap and wherein the chimeric molecule comprises the amino acid sequence of SEQ ID NO: 6, see Example 2.    The VEGF receptor-Fc fusion protein (also known as VEGF trap) is aflibercept, which comprise the amino acid sequence of SEQ ID NO: 5.  Regarding Ang2 binding peptide, the specification discloses peptide 2xCon4(c) is SEQ ID NO: 1, L1-7, L1-10 and L1-15 peptides are SEQ ID NO: 7-9, respectively.  
However, the specification does not teach where and what amino acid within the full length sequence of SEQ ID NO: 1 to be substituted, deleted, added or a combination thereof such that the modified peptide having at least 70%, 75%, 80%, 85%, 90% or 95% to SEQ ID NO: 1 still maintains conformation and binding specifically to angiopoietin-2 (Ang2).  Likewise, specification does not teach which amino acid within the full length sequence of SEQ ID NO: 5 can be substituted, deleted, added or a combination thereof such that the modified peptide having at least 70%, 75%, 80%, 85%, 90% or 95% to SEQ ID NO: 5 or 6 still retains conformation and binding specifically to VEGF alone or both Ang2 and VEGF, respectively. 
There are insufficient in vivo working examples.  It is unpredictable which undisclosed chimeric molecule or peptide-protein fusion molecule is effective for treating which cancer or proliferative retinopathies, age related macular degeneration (AMD) or rheumatoid arthritis (RA).  
While method of random mutagenesis is known in the art, the state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of protein.  
For example, the replacement of a single lysine at position 118 of the acidic fibroblast growth factor by a glutamic acid led to a substantial loss of heparin binding, receptor binding, and biological activity of the protein (see Burgess, et al., Journal of Cell Biology, Vol 111, pages 2129-2138, 1990; PTO 892).  
In transforming growth factor alpha, replacement of aspartic acid at position 47 with asparagine, did not affect biological activity while the replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (see Lazar, et al. Molecular and Cellular Biology, Vol 8, pages 1247-1252, 1988; PTO 892).   
A single amino acid substitution in the CDR substitution can disrupt antigen binding as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.  Thus, it is unpredictable which chimeric molecule having at least 30% different (aka 70% identity) to SEQ ID NO: 6 stills inhibits the binding of VEGF to VEGF receptor and inhibits binding of Ang2 to an Ang2 receptor.  
Given these factors, and the lack of specific guidance in the specification as to how to perform the full scope of the claimed chimeric molecules, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed. 
                               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,138,370 (Oliner hereafter, issued November 21, 2006; PTO 892) in view of US Patent No. 9,045,545 (Clube hereafter, issued June 2, 2015; PTO 892).
Regarding claim 1, Oliner teaches angiopoietin 2 (Ang2 binding) peptide such as SEQ ID NO: 320 that binds to human angiopoietin 2 (Ang2) wherein the reference SEQ ID NO: 320 is 100% identical to the claimed SEQ ID NO: 1 and inhibits binding of Ang2 to an Ang2 receptor, see entire document, Summary of the Invention, col. 26, line 15-29, sequence alignment below:
US-10-269-695-320

  Query Match             100.0%;  Score 126;  DB 7;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQQKYQPLDELDKTLYDQFMLQQG 24
              ||||||||||||||||||||||||
Db          3 AQQKYQPLDELDKTLYDQFMLQQG 26

The term “has” is op-ended.  It expands the claimed peptide to include additional amino acids to read on the reference peptide.  The peptide may be fused to a vehicle, e.g., Fc domain, see col. 11, line 63 through col. 12, line 6, col. 31, line 50-56, in particular.  Oliner teaches the angiopoietin 2 binding peptide is useful for treating cancer, see col. 23, line 2-3, col. 24, line 5-40, in particular. 
Regarding claim 3, Oliner teaches the peptide may be attached to a vehicle, e.g., Fc through the peptide’s N-terminus (aka, the Fc domain may be fused to the N termini of the peptide or Fc-peptide), see col. 30, line 52-55, col. 31, line 57-59, in particular. 
Regarding claim 9, Oliner teaches pharmaceutical composition comprising the reference Ang-2 peptide and a pharmaceutically acceptable carrier, e.g., phosphate buffer, see col. 59, line 44 through col. 60, line 32.
Oliner does not teaches the Fc is fused to a VEGF receptor (VEGF receptor-Fc or VEGF trap) as per claim 1a, wherein the VEGF receptor-Fc fusion comprises the amino acid sequence identical to the claimed SEQ ID NO: 5 as per claim 2. 
However, Clube teaches angiopoietin-2 (Ang2) is strongly up-regulated by endothelial cells at sites of angiogenesis and vascular remodeling, including tumors.  Enhanced anti-tumor effects have been observed in preclinical models with combined blockage of both VEGF and Ang2.  The Ang2 pathway acts to remodel blood vessels and is active during both developmental and pathological angiogenesis.  But, it is nearly absent from mature, quiescent vasculature.  Hence a combination Ang2/VEGF blockade results in decreased survival and maturation of neovessels as well as inhibition of pathological leaks.  Ang2 inhibition also blocks vascular remodeling driven by inflammation in model systems in which VEGF inhibition is ineffective, suggesting that combination blockage has potential for a greater therapeutic benefit, see col. 352, line 22-40, in particular.   Clube teaches various anti-VEGF agent such as aflibercept (Eylea.RTM.), which is a VEGF receptor-Fc fusion that binds VEGF(also known as VEGF trap or aflibercept) such as VEGFR1R2-Fc.DELTA.C1(a) for inhibiting angiogenic eye disorder, see  col. 351, line 30-32, col. 353, line 25-42, col. 361, line 31-45,  in particular.  The reference VEGF receptor-Fc fusion protein (VEGF trap) comprises the amino acid sequence of SEQ ID NO: 127, which is 100% identical to the claimed SEQ ID NO: 5, see col. 361, line 30-45, sequence alignment below, in particular.   

US-14-665-532-127

  Query Match             100.0%;  Score 2291;  DB 10;  Length 431;
  Best Local Similarity   100.0%;  
  Matches  430;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIWDS 60

Qy         61 RKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGEKL 120

Qy        121 VLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRSDQ 180

Qy        181 GLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISR 240

Qy        241 TPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLN 300

Qy        301 GKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPS 360

Qy        361 DIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNH 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNH 420

Qy        421 YTQKSLSLSP 430
              ||||||||||
Db        421 YTQKSLSLSP 430

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the chimeric molecule of Oliner in view of Clube by fusing Ang2 binding peptide of Oliner to the C-terminus of the Clube’s VEGF receptor-Fc fusion protein with a reasonable expectation of success, i.e., a chimeric molecule that inhibits VEGF to VEGF receptor by trapping VEGF and inhibits binding of Ang to its Ang2 receptor. 
One of ordinary skill in the art would have been motivated to do so because Clube teaches the combination Ang2/VEGF blockade results in decreased survival and maturation of neovessels as well as inhibition of pathological leaks.  Ang2 inhibition also blocks vascular remodeling driven by inflammation in model systems in which VEGF inhibition is ineffective, suggesting that combination blockage has potential for a greater therapeutic benefit, see col. 352, line 22-40, in particular.   
The person of ordinary skill would have had a reasonable expectation of success in fusing Oliner's Ang2 binding peptide to the C-terminus of Clube’s VEGF trap comprising VEGF receptor-Fc because Oliner teaches the Ang2 binding peptide may be attached to the Fc through the peptide’s N-terminus (aka Fc-peptide, see col. 30, line 52-55, col. 31, line 57-59, in particular) and Clube teaches enhanced anti-tumor effects have been observed in preclinical models with combined blockage of both VEGF and Ang2.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,138,370 (Oliner hereafter, issued November 21, 2006; PTO 892) in view of US Patent No. 9,045,545 (Clube hereafter, issued June 2, 2015; PTO 892) as applied to claims 1-3 and 9 mentioned above and further in view of US20160143852 (Callahan hereafter, published May 26, 2016; PTO 892).
	The combine teachings of Oliner and Clube have been discussed supra. 
	The references above do not teach the peptide has an amino acid sequence of SEQ ID NO: 9 (elected species) as per claim 10 and wherein the fusion molecule forms a homologous dimer and wherein the dimer binds to both VEGF and Ang 2 as per claim 11.
	However, Callahan teaches various Ang2 antagonist binding peptide such as SEQ ID NO: 1657, see Table 38, sequence alignment, in particular.  

US-11-631-461-1657

  Query Match             100.0%;  Score 126;  DB 9;  Length 33;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQQKYQPLDELDKTLYDQFMLQQG 24
              ||||||||||||||||||||||||
Db          3 AQQKYQPLDELDKTLYDQFMLQQG 26

The term “has” is open-ended.  It expands the claimed peptide to include additional amino acids at both ends.   Callahan teaches the Ang 2 binding peptide is fused to Fc monomer that forms Fc dimer via disulfide bond, see para. [0285] to [0287]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the Ang2 binding peptide in the C-terminal of VEGF receptor-Fc-Ang2 fusion protein of Oliner and Clube for the Ang2 inhibitor binding peptide as taught by Callahan to arrive at the claimed peptide-protein fusion molecule comprising peptide having the amino acid sequence of SEQ ID NO: 9 fused to the C-terminus of the VEGF receptor-Fc protein wherein two VEGF receptor-Fc protein is capable of forming dimer via the Fc domain.   Claim 11 is included as two Fc forms a dimer and the dimer binds to both VEGF and Ang 2. 
One of ordinary skill in the art would have been motivated to do so because Callahan teaches the peptide is an angiopoietin 2 antagonist, see caption of Table 38, in particular, and Clube teaches the combination Ang2/VEGF blockade results in decreased survival and maturation of neovessels as well as inhibition of pathological leaks.  Ang2 inhibition also blocks vascular remodeling driven by inflammation in model systems in which VEGF inhibition is ineffective, suggesting that combination blockage has potential for a greater therapeutic benefit, see col. 352, line 22-40, in particular.   
Furthermore, “The substitution of a known element for another, e.g., Ang2 peptide for another is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 6 is free of prior art. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644